Citation Nr: 9920939	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  95-06 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder due 
to exposure to herbicide agents.

2.  Entitlement to service connection for cervical 
lymphadenitis due to exposure to herbicide agents.

3.  Entitlement to secondary service connection for injuries 
sustained as a result of VA treatment at the Beckley, West 
Virginia VA Medical Center (VAMC) in August 1995.


REPRESENTATION

Appellant represented by:	William A. McCourt, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating action in which the 
RO denied service connection for a skin disorder and cervical 
lymphadenitis, claimed as due to exposure to herbicide 
agents, and also from a June 1997 rating action in which the 
RO denied compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for injuries reportedly sustained as a 
result of VA treatment at the Beckley, West Virginia VAMC in 
August 1995.  The veteran appealed all three issues.  In a 
May 1998 decision, the Board remanded the case to afford the 
veteran a Travel Board hearing before a member of the Board.  
The veteran was afforded a videoconference hearing before the 
undersigned, in lieu of a Travel Board hearing, in November 
1998.

For reasons which will be explained in the remand section of 
this decision, the issue that has heretofore been developed 
under the provisions of 38 U.S.C.A. § 1151, has been 
recharacterized as set forth on the title page of this 
decision.


FINDINGS OF FACT

1.  The veteran had active military service in Vietnam during 
the Vietnam Era.

2.  Post-service medical evidence shows that the veteran has 
been diagnosed with acneiform dermatitis and cervical 
lymphadenitis.

3.  The veteran has not been diagnosed with any disorder 
recognized by VA as etiologically related to exposure to 
herbicide agents used in Vietnam.

4.  There is no competent medical evidence linking the 
veteran's acneiform dermatitis or cervical lymphadenitis to 
his alleged exposure to herbicide agents used in Vietnam.

5.  The veteran's claims of service connection for a skin 
disorder and cervical lymphadenitis, both claimed as due to 
exposure to herbicide agents, are not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
disorder due to exposure to herbicide agents is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
cervical lymphadenitis due to exposure to herbicide agents is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  [Emphasis added.]

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; prostate cancer, subacute 
and acute peripheral neuropathy, porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  "For purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves with two years of 
the date of onset."

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  However, where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Upon review of the evidentiary record, it is undisputed that 
the veteran served in Vietnam during the Vietnam era.  
Therefore, he is entitled to a presumption of exposure to 
herbicide agents, if he has a disease listed at 38 C.F.R. § 
3.309(e).  See McCartt v. West, No. 97-1831 (U.S. Vet. App. 
Feb. 8, 1999) ("neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza 
where the veteran has not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e)").  

The medical record indicates that the veteran has been 
diagnosed with acneiform dermatitis and cervical 
lymphadenitis.  Neither disorder is listed in the governing 
regulation.  Further, the Secretary of the VA formally 
announced in the Federal Register, on August 8, 1996, that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for "any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted."  
61 Fed.Reg. 41442-41449 (August 8, 1996).  Accordingly, under 
the law, the veteran is not entitled to a presumption that 
acneiform dermatitis or cervical lymphadenitis is 
etiologically related to exposure to herbicide agents used in 
Vietnam.  Moreover, because the veteran does not have one of 
the diseases listed in the above regulation, even the 
presumption of exposure to Agent Orange or other herbicide is 
not available to him.  Without the benefit of presumptive 
service connection, he is obligated to submit an otherwise 
well-grounded claim.

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well-grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 
3 Vet. App. 261, 262-263 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well-
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  When the question involved does not 
lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge, then the opinions of witnesses skilled in that 
particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

A claim for service connection requires three elements to be 
well-grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

The service medical records reflect that the veteran was 
treated in service for a skin rash and cervical lymphadenitis 
in April 1972.  On separation examination in October 1972, no 
abnormality involving the veteran's skin or lymphatic system 
was noted to be present.

Post-service treatment records reflect no treatment for 
either a skin disorder or cervical lymphadenitis until the 
1980s.  VA outpatient treatment records reflect that veteran 
had swollen lymph nodes in 1986.  He was treated for various 
skin eruptions and rashes in the 1980s.

There is an August 1994 statement from a private physician, 
William D. McLean, M.D., who indicates that he had examined 
the veteran in July 1994.  On examination, there were several 
skin colored cyst-like papules on the face and neck.  The 
impression was acneiform dermatitis which started in service 
when the veteran was exposed to Agent Orange.  Dr. McLean 
went on to state that the veteran was treated in service for 
skin rashes and had trouble for twenty years with skin 
problems.  This statement is based on medical history 
provided by the veteran that is not supported by the record, 
and therefore lacks probative value as to the onset of the 
veteran's current skin disability.  See Reonal v. Brown, 5 
Vet. App. 458 (1993).  It is clear from this statement that 
Dr. McLean did not have the veteran's medical records as the 
one April 1972 service notation relative to the skin 
indicated that there was a spotted rash over the body like 
that of the lichen group.  At the time of the October 1972 
separation examination, the veteran affirmatively denied a 
history of skin disease and the skin was clinically evaluated 
as normal.  Thereafter, the veteran has been treated, 
beginning years later, for dermatitis.  Thus, the veteran's 
actual medical history and the medical history provided by 
the veteran to Dr. McLean are wholly different.

In summation, the service medical records reflect that the 
veteran was treated in April 1972 for a skin rash and 
cervical lymphadenitis.  The presence of acneiform dermatitis 
and swollen lymph nodes have been demonstrated many years 
after service.  There is no competent medical evidence that 
would connect any current disability, first manifest years 
after separation from service, with the veteran's service.  
Moreover, the veteran's lay statements do not constitute 
competent evidence to link any current skin disability or 
cervical lymphadenitis to service.  See Espiritu, supra.  
Accordingly, the Board finds that the veteran has failed to 
advance well-grounded claims for service connection for 
either a skin disability or cervical lymphadenitis on a 
direct or secondary basis due to exposure to herbicide 
agents.


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for a skin disorder due to exposure to 
herbicide agents is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for cervical lymphadenitis due to 
exposure to herbicide agents is denied.


REMAND

The veteran and his representative contend, in essence, that 
he is entitled to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for injuries sustained as a 
result of VA treatment in August 1995.  Specifically, the 
veteran maintains that he was prescribed an increased dose of 
Valium on August 1, 1995, despite the fact that he was 
intoxicated.  Thereafter, on August 13, 1995, the veteran 
jumped from a cliff into a lake and sustained serious 
injuries including a skull fracture, facial fractures, and 
blunt chest and abdominal injuries.  The veteran contends 
that the VA physician should not have given him Valium on 
August 1, 1995 when he was drinking.

Initially, the Board notes that the RO has developed this as 
a claim for entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151.  
38 U.S.C.A. § 1151 provides, in part, that where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as a result of hospitalization, medical or surgical 
treatment, not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability, compensation shall be awarded in the 
same manner as if such disability were service-connected.  
This language presumes that the veteran is claiming 
additional disability as a result of treatment or 
hospitalization for a non service-connected disability.  
Thus, its application is limited to such factual 
circumstances.  Veterans who have claims of additional 
disability as a result of treatment for a service-connected 
disability may pursue claims for secondary service connection 
under 38 C.F.R. § 3.310(a) as this provision provides them 
with the greater benefit.

The treatment received at the Beckley, West Virginia VAMC in 
August 1995 was for the veteran's service-connected PTSD.  
Insofar as the medication was prescribed for a service-
connected disability, any additional disability alleged to 
have resulted is to be developed and adjudicated as a claim 
for entitlement to secondary service connection under the 
provisions of 38 C.F.R. § 3.310.  The RO has not developed 
the case on this basis and a remand is warranted so that the 
RO may adjudicate the issue under the provisions of 38 C.F.R. 
§ 3.310.

The case is REMANDED to the RO for the following action:

1.  The RO should develop, as 
appropriate, and adjudicate the issue of 
entitlement to secondary service 
connection for injuries sustained as a 
result of VA treatment at the Beckley, 
West Virginia VAMC in August 1995 
pursuant to the provisions of 38 C.F.R. 
§ 3.310.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the determination 
remains adverse to the veteran, he and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  The veteran and his representative 
should be given the opportunity to 
respond within the applicable time.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
remand is to ensure due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals


             
 

